Case 1:20-cv-10701-DPW Document 56-2 Filed 04/27/20 Page 1 of 2

Exhibit B
Case 1:20-cv-10701-DPW Document 56-2 Filed 04/27/20 Page 2 of 2

a) Verizon ae 8:34 PM 64%)
@ mobile.twitter.com

wW © Search Twitter eos
C_tegin

O14 tl 14 36 it,

tf Maura Healey Retweeted

Maura Healey @} @MassAGO - Apr 1 v
Gun shops and shooting ranges are NOT
essential businesses during a public health
emergency. We cannot undermine the safety

of our police officers, first responders, and
domestic violence victims.

(6) Boston.com @ @BostonDotC... - Apr 1

Charlie Baker adds the gun industry to list
of essential businesses allowed to stay
open in Massachusetts

trib.al/GqM2RL8

 

C) 561 tl 7 © 6338 iT,

Mf, hours Hoslaw MA @mairs hole. Ane 1 wf
